Citation Nr: 1024326	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include panic disorder and generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from November 1977 to 
October 1981.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2009.  This matter was 
originally on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Chicago, Illinois.

In the case Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
United States Court of Appeals for Veterans Claims held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities and noted 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  As such, the Board has 
recharacterized the issue on appeal to encompass all of the 
Veteran's psychiatric diagnoses.

The August 2009 Board decision noted that the issue of 
entitlement to service connection for a heart disorder was 
certified on appeal but that because on his March 2007 VA 
Form 9, Appeal to the Board of Veterans' Appeals, the Veteran 
chose not to include that issue, the issue was considered 
withdrawn.  However, as the Veteran's representative included 
that issue on his Informal Hearing Presentation in August 
2009, the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
heart condition is being referred to the RO for appropriate 
action.


FINDING OF FACT

The Veteran's psychiatric disorders are not related to active 
service or to service-connected disability.




CONCLUSION OF LAW

The Veteran's psychiatric disorders were not incurred in or 
aggravated by service and are not causally related to 
service-connected disability.  38 U.S.C.A. §§ 1131 (West 
2002); 38 C.F.R. §§  3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's August 2009 Remand, the Appeals 
Management Center (AMC) scheduled the Veteran for a VA 
examination to determine the etiology of his psychiatric 
disorder and issued a Supplemental Statement of the Case 
(SSOC).  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's August 2009 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in August 2005 and February 
2007 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-
Flores, 22 Vet. App. at 37.  Together, the letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence, as well as how VA determines 
disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in January 2010.  
38 C.F.R. § 3.159(c)(4).  The January 2010 VA examiner 
addressed the etiology of the Veteran's current psychiatric 
disabilities in conjunction with a review of the claims file 
and physical examination of and interview with the Veteran.  
The January 2010 VA examination report is thorough; thus this 
examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a psychiatric disorder is factually shown 
during service.  The Board concludes it was not.  

The service treatment records are absent complaints, findings 
or diagnoses of a psychiatric condition during service.  The 
service treatment records are replete with complaints of 
chest pains and difficulty breathing which were diagnosed as 
lung disorders, bronchitis, asthma, asthmatic bronchitis, 
bronchial asthma, and bronchial pneumonia but no evidence of 
a psychiatric disorder.  On the clinical examination for 
separation from service, the Veteran's psychiatric health was 
evaluated as normal.  Thus, there is no medical evidence that 
shows that the Veteran suffered from a psychiatric disorder 
during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Psychosis can be service-
connected on such a basis.  However, although the Veteran had 
a diagnosis of situational depression in February 1982, this 
is not a psychosis.  Further, none of the Veteran's post-
service psychiatric diagnoses include a psychosis as the 
Veteran has been diagnosed with depression, anxiety disorder, 
and panic disorder.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  The only post-service psychiatric condition 
that appears to have presented shortly after the Veteran's 
discharge from service and has been recently diagnosed is 
depression.  However, the Veteran's depression in February 
1982 was noted to be situational and secondary to economic 
problems following his discharge from service.  No other 
psychiatric disorders are noted again, including depression, 
until November 2004 when the Veteran was diagnosed with 
anxiety.  In light of the lack of any relevant history 
reported between 1982 and 2004, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  Service connection may also be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury pursuant to 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that the Veteran is service-connected for 
obstructive lung disease with history of asthma and 
hypertension.  The Veteran contends that his psychiatric 
disorder is caused by his asthma medication, Theophylline.  A 
February 2006 VA treatment record notes that the Veteran 
reported that Theophylline causes depression and anxiety in 
him.  

In this case, the appellant clearly has current psychiatric 
disabilities.  He has been diagnosed with depression, 
generalized anxiety disorder, and panic disorder.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service or between current disability and service-
connected disability.  
	
In November 2005, the Veteran's panic disorder was noted to 
be because the Veteran was out of his Clonazepam.  The 
history taken at the time of the February 2006 VA includes 
that the Veteran reported that Theophylline which he had been 
taking since 1981 caused depression and anxiety and, in fact, 
the VA medical provider noted that the Veteran has an allergy 
to Theophylline.  

In January 2010, the Veteran underwent VA psychiatric 
examination for an opinion as to the etiology of the 
Veteran's psychiatric disorders.  The Veteran denied 
psychiatric problems while in the service but reported that 
he had one episode of panic attack when he was in the 
military in 1980.  The Veteran also reported that he has a 
son who has a panic disorder and a psychotic disorder.  The 
VA examiner noted that the Veteran did not have any 
subsequent attacks until he was seen in 2005 and diagnosed as 
having panic disorder without agoraphobia and generalized 
anxiety disorder.  

After mental status examination, the Veteran was diagnosed 
with generalized anxiety disorder and panic disorder.  The 
examiner opined that the Veteran's panic disorder and other 
mental disorders including generalized anxiety disorder were 
less likely related to his active military service or due to 
or chronically worsened by his service-connected asthma 
including his use of Theophylline.  The VA examiner explained 
that the Veteran had been taking Theophylline for asthma for 
more than 10 years before a diagnosis of generalized anxiety 
disorder or panic disorder without agoraphobia were ever 
diagnosed and that usually the side effects of medications, 
if they were significantly causing anxiety, were likely to be 
in the early stages rather than after 10 years.  The examiner 
explained that usually, patients get acclimatized to the 
medications and such behavior side effects are unlikely to be 
presenting after 10 years on the medication.  In addition, 
the VA examiner noted that when the Theophylline was 
discontinued, there was significantly no change in the 
frequency or the duration of the panic attacks.  Further, the 
VA examiner noted that by the Veteran's own account, he 
apparently had a panic attack when he was performing military 
service in 1980, and that if he only had a panic attack in 
1980, it was unlikely that it was caused by Theophylline and 
that if, in fact, the Theophylline worsened it, it would have 
exhibited itself in the earlier stages of Theophylline 
treatment.

The examiner also noted that the Veteran certainly has a 
panic attack and a panic disorder diagnosed since 2005 and 
that there seemed to be some familial history of similar 
disorders as he son was currently diagnosed to have panic 
disorder and psychotic disorder.  The examiner opined that 
thus, the panic disorder is a separate condition the Veteran 
has and not necessarily caused by Theophylline.

The examiner concluded that the evidence indicates that the 
Veteran developed generalized anxiety disorder and panic 
disorder first diagnosed around 2005 significantly more than 
20 years after his service in the military and that it did 
not seem to be significant evidence to support that the panic 
disorder or generalized anxiety disorder were either caused 
by the Veteran's military service or worsened by the 
medications the Veteran received, such as Theophylline, for 
his service-connected asthma.

To the extent that the Veteran argues that the November 2005 
or February 2006 VA treatment records are competent opinions 
relating his current psychiatric disorders to his asthma 
medication, with regard to medical evidence, an assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  In addition, a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.

The November 2005 medical provider's impression that the 
Veteran's panic disorder was due to his being out of 
medication is not equivalent to an opinion that the Veteran's 
medication causes his panic disorder.  Thus, this opinion 
actually goes against the Veteran's claim.  

The February 2006 medical provider's statement is no more 
than a transcription of the Veteran's lay history unenhanced 
by additional comment.  Thus, this statement is not competent 
medical evidence.

In comparison, the Board accords the January 2010 VA medical 
opinion very large probative weight.  The January 2010 VA 
medical examiner reviewed the entire claims file and provided 
an opinion based on the medical evidence of record and 
supplied a detailed rationale outlining the medical evidence.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of anxiety or panic disorders until 
many years after service.  In addition, the medical evidence 
does not show treatment or diagnosis of depression from 1982 
to 2004 and the 1982 diagnosis of depression was related not 
to the Veteran's service but to his economic problems 
following his discharge from service.   

Thus, the record is absent evidence of in-service incurrence 
of a psychiatric disorder, evidence of psychosis within a 
year following service, evidence of continuity of 
symptomatology, and competent medical evidence of a nexus 
between service and currently diagnosed psychiatric disorders 
and between a service-connected disability and currently 
diagnosed psychiatric disorders. 

Although the Veteran contends that his psychiatric disorders 
are related to his service and more specifically to his 
service-connected disability, as a layman he is not competent 
to offer opinions on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a psychiatric 
disability, to include panic disorder and generalized anxiety 
disorder, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


